DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 10/31/19. These drawings are accepted by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-2, 5-7, 9 are rejected under 35 U.S.C. 102 (a1) / (a2) as being anticipated by Antonakas (Pub. No.: US 2013/0022752). 
Regarding claim 1, Antonakas discloses a system for evaluating a bond, comprising: a first electrode (306, 322); a second electrode (308, 324); a dielectric 
Regarding claim 2, Antonakas discloses the system of claim 1, wherein the first electrode, the second electrode, or both are made from copper (see: par. 0014). 
Regarding claim 3, Antonakas discloses the system of claim 1, wherein the first electrode is spaced apart from the second electrode by a first distance in a first direction, wherein the first distance is from about 0.5 mm to about 2 mm, and wherein the first direction is substantially parallel to a plane through the dielectric material layer (see: par. 0036). 
Regarding claims 4-5, Antonakas discloses the system of claim 3, wherein the first electrode is spaced apart from the second electrode by a second distance in a second direction, wherein the second distance is from about 2 mm to about 10 mm, and wherein the second direction is substantially perpendicular to the plane through the dielectric material layer and wherein the first electrode is positioned farther from the sacrificial material layer than the second electrode (see: par. 0036). 
Regarding claim 6, Antonakas discloses the system of claim 1, wherein the first electrode has a different size than the second electrode and the system of claim 1, wherein the first electrode is longer in a first direction than the second electrode, wherein the first direction is substantially parallel to a plane through the dielectric material layer and the system of claim 1, wherein the power source is configured to transmit an alternating current pulse having a duration from about 50 ns to about 200 ns to the first and second electrodes, which causes the first and second electrodes to generate the electrical arc (see: Fig. 3 and par. 0017 and 0018, lines 17-18). 
Regarding  claim 9 , Antonakas discloses the system of claim 1, further comprising a support (302) comprising a polyimide material, a polyamide material, or both, wherein the first electrode is in contact with the support, wherein the dielectric material layer is in contact with the support, and wherein the second electrode is not in contact with the support (see: par. 0014). 
Regarding claim 10, Antonakas discloses the system of claim 1, wherein the plasma is generated at least partially between the dielectric material layer (332) and the sacrificial material layer (see: par. 0030). 
Allowable Subject Matter
Claims 16-20 are allowable over the prior art of record. 
Claims 12-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206.  The examiner can normally be reached on Mon to Frid (Flex) 10:00 to 7:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACQUES M SAINT SURIN/Examiner, Art Unit 2861